Citation Nr: 0527088	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  04-38 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to benefits under the provisions of 38 
U.S.C.A. § 1151 for injury to the voice box.

2.  Entitlement to benefits under the provisions of 38 
U.S.C.A. § 1151 for loss of the sternum (sternectomy).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision in which the Sioux 
Falls, South Dakota, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for injury to the voice box, and 
from a June 2005 rating decision in which the RO denied 
entitlement to compensation under 38 U.S.C. § 1151 for loss 
of the sternum (sternectomy).  This appeal ensued.

A motion to advance this case on the docket due to the 
veteran's advancing age was granted by the Board in September 
2005.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2004).


FINDINGS OF FACT

1.  A preponderance of the evidence is against the conclusion 
that the proximate cause of injury to the veteran's voice box 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination; or an event not reasonably foreseeable.

2.  A preponderance of the evidence is against the conclusion 
that the proximate cause of the removal of the veteran's 
sternum (sternectomy) was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The payment of benefits under the provisions of 38 
U.S.C.A. § 1151 for injury to the voice box is not warranted.  
38 U.S.C.A. § 1151 (West 2002).

2.  The payment of benefits under the provisions of 38 
U.S.C.A. § 1151 for loss of the sternum (sternectomy) is not 
warranted.  38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking compensation under the provisions of 
38 U.S.C.A. § 1151 for injury to his voice box and for 
removal of his sternum (sternectomy).  He in essence contends 
that these disabilities are currently manifested, and that 
they are the product of VA medical care he was accorded in 
conjunction with coronary artery bypass surgery in 1995.

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations and factual 
background will then be briefly set forth.  Finally, the 
Board will analyze the veteran's claims and render a 
decision.

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the June 2003 and June 2004 rating decisions 
(with regard to injury to the voice box) and the June 2005 
rating decision (with regard to removal of the sternum), by 
the statements of the case issued in October 2004 and June 
2005, and by the supplemental statement of the case issued in 
February 2005, of the pertinent law and regulations, of the 
need to submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims. 

Crucially, letters were sent to the veteran in January 2003 
and October 2003 (with reference to a voice box injury) and 
in April 2005 (with reference to the sternectomy) that were 
specifically intended to address the requirements of the VCAA 
with reference to the veteran's claims.  The letters 
explained to the veteran that VA was processing his claims.  
The letters discussed the evidentiary requirements pertinent 
to his claims, and specifically set forth the criteria by 
which compensation can be awarded pursuant to 38 U.S.C.A. 
§ 1151.    

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the VCAA 
letters, the veteran was informed that VA was responsible for 
obtaining relevant records from any federal agency, to 
include medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration.  He was also 
advised that, on his behalf, VA would make reasonable efforts 
to get relevant records not held by a federal agency, to 
include records from state or local governments, private 
doctors and hospitals, or current or former employers.  

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO's letters informed the veteran that he was to provide 
VA with sufficient information so as to enable VA to request 
records from the person or agency that has them, and that, if 
the holder of the records declined to give VA the records or 
asks for a fee to provide them, VA would notify the veteran 
of the problem.  He was specifically advised that it was his 
responsibility to make sure that VA receives all requested 
records that are not in the possession of a federal 
department or agency.  

Finally, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  He was specifically advised in the June 
2005 letter that, "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  He was 
also furnished with notice of the provisions of 38 C.F.R. 
§ 3.159 by the statement of the case issued in June 2004.  
This complies with the requirements of 38 C.F.R. § 3.159 (b) 
in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by VA.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.  The 
several letters properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate his claim, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion the VA would attempt to obtain on his behalf.  Based 
on this procedural history, the Board finds that the veteran 
was notified properly of his statutory rights.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that under the notice provision of the VCAA a claimant 
must be given notice of the evidentiary matters specified in 
statute and regulation before an initial unfavorable decision 
by the RO.  In this case, the veteran's claim for 
compensation under § 1151 with regard to his voice box was 
adjudicated by the RO in June 2003, following issuance of a 
VCAA letter in January 2003.  His claim for compensation 
under § 1151 with regard to his sternectomy was adjudicated 
by the RO in June 2005, following issuance of a VCAA letter 
in May 2005.  The Board accordingly finds that there is no 
violation of the requirements of Pelegrini.  

VA has no further duty to notify the veteran of the evidence 
needed to substantiate his claim, or to assist him in 
obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  VA has obtained, and associated with 
the veteran's claims file, reports of VA medical treatment.  
His claims were reviewed by VA physicians, with specific 
intent to address the questions pertinent to the award of 
compensation under § 1151; the reports those reviews are 
associated with his claims file.


The Board notes, with regard to the development of the 
veteran's claims, that his representative has requested that 
the veteran's case be forwarded to an independent medical 
expert (IME) for review.  When, in the judgment of the Board, 
an additional medical opinion is warranted by the medical 
complexity or controversy involved in an appeal, the Board 
will obtain an IME. 38 C.F.R. § 20.901(d). A claimant or his 
representative can request that the Board obtain an IME, and 
the request will be granted upon a showing of good cause, 
such as the identification of a complex or controversial 
medical or legal issue involved in the appeal that warrants 
obtaining such an opinion. 38 C.F.R. § 20.902.

The Board concludes that referring this case for an IME is 
not warranted for the following reasons. First, the veteran 
has not shown good cause, in that a complex or controversial 
medical or legal issue involved in this appeal was not 
identified in conjunction with the request.  He has proffered 
no valid reason to suggest that such a measure is necessary, 
given the well-settled law that the intra-VA claims 
adjudication process is non-adversarial.  See e.g., Moore v. 
Gober, 10 Vet. App. 436 (1997); In the Matter of the Fee 
Agreement of James W. Stanley, Jr., 10 Vet. App. 105 (1997); 
Villeza v. Brown, 9 Vet. App. 353 (1996); MacWhorter v. 
Derwinski, 2 Vet. App. 133 (1992). Absent some cognizable 
information (i.e., not the veteran's mere surmise) that would 
suggest that the medical opinions are tainted by bias, 
further medical inquiry is not warranted. Winsett v. West, 11 
Vet. App. 420 (1998); see Boutwell v. West, 11 Vet. App. 387 
(1998). Second, the Board's own review of the record does not 
disclose that there is a complex or controversial medical or 
legal issue in this case.  Rather, there is medical evidence 
both for and against the claims, and it is now the Board's 
province to weigh those opinions.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2004).  He presented testimony at the RO in December 
2004, and was offered, but declined, the opportunity to 
present testimony at a hearing before a Member of the Board.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim on appeal has been consistent with the provisions of 
the VCAA, without any error that would affect the essential 
fairness of this adjudication. 

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

The provisions of 38 U.S.C.A. § 1151, and its implementing 
regulations, have undergone several changes in the past 
decade, most recently effective October 1, 1997.  See Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996).  The purpose of 
the most recent amendment is, in effect, to set aside the 
decision of the United States Supreme Court in Brown v. 
Gardner, 513 U.S. 115, 115 S. Ct. 552, 130 L. Ed. 2d 462 
(1994), in which the Supreme Court held that VA's 
interpretation of 38 U.S.C.A. 1151 as encompassing only 
additional disability resulting from VA negligence or from 
accidents during treatment was unduly narrow.

In pertinent part, 38 U.S.C.A. § 1151 now reads as follows:

"(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service- connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and-

"(1) the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was- (A) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or (B) an event not 
reasonably foreseeable."

In this case, the veteran filed his § 1151 claim in December 
2002.  Accordingly, the post October 1, 1997 version of the 
law and regulation must be applied.  See VAOPGCPREC 40-97 
[all Section 1151 claims that were filed after October 1, 
1997, must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA].  See also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  69 Fed. 
Reg. 46426, 46325 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361(b)).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  69 Fed. 
Reg. 46426, 46325 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361(c)(1)).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  69 Fed. Reg. 46426, 46325 (Aug. 3, 2004) (to be 
codified at 38 C.F.R. § 3.361(c)(2)).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  69 Fed. Reg. 46426, 46325 (Aug. 3, 2004) 
(to be codified at 38 C.F.R. § 3.361(d)(1)).

To establish whether an event was reasonably foreseeable, it 
must be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  69 Fed. Reg. 46426, 464433-34 
(Aug. 3, 2004) (to be codified at 38 C.F.R. § 3.361(d)(2)).
 
The Board notes that the RO had an opportunity to consider 
the above provisions that will be codified at 38 C.F.R. 
§ 3.361 in the June 2005 statement of the case, and that 
document provided notice to the veteran of those provisions.  
There is no prejudice in the Board also considering the new 
regulation.



Analysis

For the purposes of judicial economy, both of the veteran's 
claims will be discussed together.

The Board has thoroughly reviewed the evidence located in the 
veteran's 13-volume VA claims file.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on these claims.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

In essence, the veteran contends that, following coronary 
artery bypass surgery performed by VA in 1995, he has 
required removal of his sternum (sternectomy) and incurred 
damage to his voice box.  He specifically avers that his 
voice box was fine before his surgery, and was impaired 
following surgery, thereby leading to the conclusion that his 
voice box was damaged during his coronary artery bypass.  He 
also alleges that the sternectomy was necessitated by 
inadequate or improper VA treatment.

To briefly recapitulate, current law provides that VA 
compensation benefits shall be awarded for additional 
disability caused by VA medical treatment where the proximate 
cause of the disability or death was either carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 2002).

With respect to the veteran's claim for injury to his voice 
box, review of the medical record reflects persistent 
findings of hoarseness or other vocal cord impairment.  
Likewise, the current medical evidence clearly shows that the 
veteran underwent a sternectomy.  Therefore, the evidence 
shows a current disability is present with regard to both of 
the disabilities that are the bases for the veteran's claims.  

However, the medical evidence does not demonstrate that 
either voice box injury or removal of the sternum was 
proximately due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing hospital care, medical or surgical 
treatment, or examination; or an event not reasonably 
foreseeable.  The report of a June 2005 VA physician's review 
of the veteran's VA claims file notes that the veteran had 
bypass surgery performed by VA in 1995 and suffered a sternal 
wound dehiscence (separation of the layers of a surgical 
wound), eventually requiring a sternectomy with bilateral 
pectoralis major flaps to close the wound.  The physician 
specifically found, based on a review of the operative 
records, that there was no evidence of inappropriate or 
otherwise negligent VA care.  She noted that the veteran 
suffered a sternal wound dehiscence which, although uncommon, 
was a known and foreseeable complication of surgery.  She 
also noted that the records did not show that the care 
rendered by VA was careless, negligent, or represented lack 
of proper skill, error in judgment, or other instance of 
fault on the part of VA.  

In a prior review of the medical evidence, conducted in May 
2004, this same VA physician considered the question of VA 
culpability with regard to injury to the veteran's voice box, 
and concluded that, while the veteran's dysphagia and 
hoarseness occurred after his operative procedures, they were 
not the result of a lack of proper skill or improper 
treatment on the part of VA.  She indicated that her reasons 
for this opinion were:  1) the records do not show that vocal 
cord damage occurred in any of the surgical procedures at 
issue; 2) a gastrointestinal consult in 1995 felt that the 
problem was the result of neuromuscular dysfunction likely 
due to a central nervous system lesion such as a lacunar 
infarct; 3) dysphagia would not occur as the result of 
endotracheal intubation, and the records show the veteran had 
both dysphagia and voice problems, indicating a more central 
nervous system origin for the symptoms; 4) a VA Chief of 
Surgery has stated that the nerves innervating the larynx and 
esophagus were not in the operative field in the thoracic 
surgeries the veteran had, and thus would not be damaged in 
surgery; 5) the veteran was at high risk for a stroke given 
his diabetes and operative hypotension, and this was more 
likely to be the cause of his dysphagia and voice problems; 
and 6) age, gastroesophageal reflux disease, chronic 
obstructive pulmonary disease, and sleep apnea, all of which 
the veteran has, are also affecting his voice, especially 
since he described some progression of the voice problem over 
time.  

The examiner also noted a medical statement of record to the 
effect that the veteran sustained vocal cord damage during a 
surgical intubation, and pointed out that this comment 
appeared to have been made on the basis of the history 
supplied by the veteran.  She noted that none of the multiple 
anesthesia notes reviewed described any difficult intubations 
or cord abnormalities, and pointed out that the medical 
statement in question actually alluded to laryngeal nerve 
damage as a result of intubation; she again noted that 
intubation would not damage the nerve since the nerve is 
external to the trachea.  Finally, she pointed out that a 
speech pathologist with whom she consulted stated that 
intubation can cause some local irritation and brief voice 
symptoms, but would not cause the ongoing difficulties 
exhibited by the veteran.  

In an addendum to her May 2004 report, dated in October 2004, 
this physician also stated that any cerebrovascular event 
experienced by the veteran during the surgeries in question 
was reasonably foreseeable, inasmuch as his age, diabetes, 
and operative hypotension all made him a high risk for a 
cerebrovascular accident.  

In brief, the preponderance of the evidence, in the form of 
the VA opinions discussed above, clearly demonstrates that 
the veteran's sternectomy and voice box damage are not 
attributable to VA treatment, and compensation could be 
awarded under 38 U.S.C. § 1151.  There is no evidence, other 
than the veteran's own contentions, that shows that his 
sternectomy was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing hospital care, medical 
or surgical treatment, or examination; or an event not 
reasonably foreseeable.  The medical evidence, as noted 
above, clearly demonstrates that his sternectomy, while 
unfortunate, was not due to an instance of VA fault.  The 
Board notes, in passing, that the veteran, in the substantive 
appeal submitted by him in July 2005, presented an alternate 
theory as to the need for his sternectomy, alluding to 
malfeasance by VA while he was under anesthesia.  The Board 
will merely point out that there is no record of such 
malfeasance in the claims file, and that he has not presented 
any evidence that such malfeasance occurred.  

As for his voice box damage, the medical findings whereby 
this impairment was attributed to intubation have been 
rebutted on review by a VA physician, as discussed above.  
The evidence, in the form of this VA review, does not show 
that any voice box impairment manifested by the veteran was 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care, medical or surgical 
treatment, or examination; or an event not reasonably 
foreseeable.  The Board finds the opinion unfavorable to the 
veteran's claim to be more persuasive for several reasons, 
not the least of which is that the opinion was based on a 
review of the medical records documenting the veteran's 
surgery and the incidents surrounding it, unlike the 
favorable opinion made in passing in the course of providing 
treatment to the veteran.  The unfavorable opinion also 
provides a medical rationale as for why intubation could not 
possibly damage the laryngeal nerve, as opposed to the 
favorable statement, which provides no medical rationale and 
is clearly based solely on the veteran's reported history.  
See December 2002 VA progress note  ("Vocal cord damage, 
probably due to intubation, from his story.") (emphasis 
added).  It must also be noted that despite the veteran's 
allegation that he has had difficulties with his voice ever 
since the 1995 surgeries, his voluminous VA treatment, 
hospitalization, and rehabilitation records contain no 
mention of such difficulties until 2003, eight years after 
the surgeries in question.

At this juncture, the Board notes the argument of the 
veteran's representative that the loss of sternum cannot be 
considered a reasonably foreseen event since the veteran was 
never advised that this could occur.  The regulatory standard 
is not entirely based on what the veteran is advised, 
however.  The VA opinion clearly states that, although 
uncommon, the dehiscence leading to the sternectomy was a 
known and foreseeable complication of surgery.  The risk of 
an event may be reasonably foreseeable by medical standards 
even if the event occurs in only a small percentage of cases.  
69 Fed. Reg. 46426, 46430 (Aug. 3, 2004).

The Board does not doubt that the veteran is sincere in his 
beliefs that his sternum removal and voice box damage are the 
product of improper VA medical treatment.  However, he has 
not demonstrated that he has the requisite medical training 
that would render him competent to perform such an 
evaluation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5.

In brief, the veteran has neither submitted nor pointed to 
any competent medical evidence that purports to establish 
that the proximate cause of his sternectomy or voice box 
impairment was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing hospital care, medical or surgical 
treatment, or examination.  The Board, likewise, can identify 
no such evidence.  Without competent medical evidence of such 
fault on the part of VA medical personnel, entitlement to 
compensation under 38 U.S.C.A. § 1151 cannot be established.

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claims for VA benefits under the provisions of 38 
U.S.C.A § 1151.  The claims are accordingly denied.

ORDER

Entitlement to benefits under the provisions of 38 U.S.C. § 
1151 for injury to the voice box is denied.

Entitlement to benefits under the provisions of 38 U.S.C. § 
1151 for loss of the sternum (sternectomy) is denied.

	                        
____________________________________________
	Michelle L. Kane
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


